Aflac Incorporated 2008 Form 10-K [g17619e10vk.htm]
EXHIBIT 10.34
AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN KRISS CLONINGER, III AND
AFLAC INCORPORATED
     THIS AMENDMENT (“Amendment”) is entered into as of the 31st day of October,
2008, by and between Aflac Incorporated, a Georgia corporation (hereinafter
referred to as “Corporation”) and Kriss Cloninger, III (hereinafter referred to
as “Employee”).
W I T N E S S E T H:
     WHEREAS, Corporation and Employee entered into an Employment Agreement
dated February 14, 1992, that was subsequently amended several times by the
parties (as so amended, the “Employment Agreement”);
     WHEREAS, the parties executed a previous amendment dated November 12, 1993
which contained a scrivener’s error that did not accurately memorialize the true
intent of the parties; and
     WHEREAS, Corporation and Employee desire to modify the Employment
Agreement, to accurately state the true intent of the parties;
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth and contained herein, Corporation and Employee agree that the Employment
Agreement shall be modified as follows:
     1. Paragraph 1 of the November 12, 1993 Amendment to Employment Agreement
is struck in its entirety and Paragraph 4 of the Employment Agreement shall be
amended by deleting the second sentence thereof and replacing it with the
following:
“On an annual basis beginning effective March 16, 1993, the scheduled term of
this Agreement shall be extended for successive one (1) year periods unless
written notice of termination is given prior to such annual date by one party to
the other party that the Agreement will not be extended by its terms.”
     2. Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect in accordance with its terms and continue to
bind the parties.
     3. This Amendment shall be effective as the date set forth above.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Corporation has hereunto caused its duly authorized
executive to execute this Amendment on behalf of Corporation, and Employee has
hereunto set his hand and seal, all being done in duplicate originals, with one
original being delivered to each party, as of the 3rd day of November, 2008.

             
Employee
      Aflac Incorporated    
 
           
/s/ Kriss Cloninger III
 
Kriss Cloninger, III
  By:   /s/ Daniel P. Amos
 
Daniel P. Amos    
 
      Chairman and Chief Executive Officer    
 
           
/s/ Thomas L. McDaniel
  Attest:   /s/ Joey M. Loudermilk    
 
           
Witness
      Joey M. Loudermilk    
 
      Corporate Secretary    

 